    Case 16-11089           Doc 175        Filed 02/05/19 Entered 02/05/19 09:19:32                        Desc Main
                                            Document     Page 1 of 31


                                 UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MASSACHUSETTS


In Re:                               )
JAMES F. MCAULIFFE                   )          Chapter 7
         Debtor                      )          Case No. 16-11089-MSH
------------------------------------

                   MOTION OF DEBTOR FOR ORDER AVOIDING JUDICIAL LIEN
                                  OF RBS CITIZENS, N.A.


To the Honorable Melvin S. Hoffman, Bankruptcy Judge:

           The Debtor in the above captioned case hereby moves, pursuant to 11 U.S.C. §522(f),

Rule 4003(d) of the Federal Rules of Bankruptcy Procedure and M.L.B.R. 4003-1, to avoid a

judicial lien impairing the exemption of the value of the interest of said Debtor in his residence

and the Debtor submits the following in support thereof:


           1. The Debtor filed a voluntary petition under Chapter 7 of the United States Bankruptcy

Code in this Court on March 28, 2016 (the "Filing Date").


           2. The Debtor and his non-Debtor spouse (the “Owners”) own the property known and

numbered as 23 Gurney Street, Cambridge, Middlesex County, Massachusetts, (hereinafter the

"Residence"). Said Residence is the residence of the Owners.


           3. The fair market value of the Residence as of the Filing Date is scheduled at

$1,288,500.00.1 The Owners exempted $225,000.00 of the value of their interest in the

Residence in accordance with 11 U.S.C. §522(b)(3) and Mass. General Laws c.188 § 1. A copy

of an appraisal of the Real Estate dated January 27, 2016 is annexed hereto and marked Exhibit



1
    This figure was utilized by prior counsel to the Debtor to indicate ½ of the value of the Residence.

                                                             1
    Case 16-11089          Doc 175       Filed 02/05/19 Entered 02/05/19 09:19:32           Desc Main
                                          Document     Page 2 of 31


A. A copy of the schedule of exemptions of the Debtor is annexed hereto and marked Exhibit B.

A copy of the Declaration of Homestead is annexed hereto and marked Exhibit C.

           4. The Bankruptcy Code provides, in pertinent part, that the Debtor “may avoid the

fixing of a lien on an interest of the debtor in property to the extent that such lien impairs an

exemption to which the debtor would have been entitled under subsection (b) of this section” if

this lien is a judicial lien. See 11 U.S.C. §522(f)(1)(A).

           5. A lien impairs an exemption “to the extent that the sum of -- (i) the lien; (ii) all other

liens on the property; and (iii) the amount of the exemption that the debtor could claim if there

were no liens on the property, exceeds the value that the Debtor's interest in the property would

have in the absence of any liens” 11 U.S.C. §522(f)(2)(A).

           6. As of the Filing Date, the Residence is encumbered by the following valid non-

judicial, consensual liens:

           (A) First mortgage to Emigrant Mortgage Co. in the amount of           $1,088,564.00
           (B) Second mortgage to February Investors Mortgage in the
               amount of
                   $1,842,860.902


           7. The total non-judicial, consensual mortgage/liens as of the Filing Date is

$2,931,424.90 (hereinafter the “Senior Liens”).

           8. Deducting the $2,931,424.90 consensual debt secured by the Senior Liens from

$1,288,500.00, the value of the Residence, there is (-$1,642,924.90) in value before the judicial

lien indicated below. The value of the interest of the Owners in the Residence is therefore

(-$1,642,924.90) before the judicial lien indicated below.

           9. The following judicial lien impairs the exemption in the Residence:



2
    The second mortgage is in the name of Mr. McAuliffe only and not his wife.

                                                          2
    Case 16-11089           Doc 175        Filed 02/05/19 Entered 02/05/19 09:19:32     Desc Main
                                            Document     Page 3 of 31


                    a) A Writ of Attachment against the Debtor in favor of RBS Citizens, N.A. (the

                    “Judicial Lien”). A copy of the Judicial Lien is annexed hereto and marked as

                    Exhibit C. The address for the creditor is 1 Citizens Plaza, Providence RI 02093

                    and c/o Jack Mikels & Associates, 1 Batterymarch Park, Suite 309, Quincy MA

                    02169.

           10. The face amount of the Judicial Lien as of May 11, 2011 was $235,000.00.

           11. The Writ of Attachment was issued by the Suffolk Superior Court on May 11, 2011

and is recorded as follows:

                    a) Middlesex County Registry of Deeds, recorded on May 19, 2011, Book No.

                    56875, Pages 462-463.

           12. The Judicial Lien is a judicial lien within the meaning of 11 U.S.C. §101(36), (37)

and 522(f)(1)(A).

           13. There are other judicial liens on the Residence totaling $21,195,265.62.3 The names

and addresses of said lienholders are as follows:

                    Cornetta, Ficco, Simmler & Vallee P.C.
                    c/o John Paul Vignone, Esq.
                    Vignone & Vignone, LLP
                    14 Common Street
                    Wrentham MA 02093
                    Amount of Lien: $8,953.23

                    EREF Mezzanine Fund, LLC
                    c/o Alan M. Cohen, Esq.
                    550 Worcester Road
                    Framingham MA 01702
                    Amount of Lien: $2,915,000.00

                    J. Thomas Franklin, Arthur A. Klipfel, Gwendolen G. Noyes,
                    Oaktree AKGN, LLC
                    c/o Robert E. Fierman, Esq.


3
    These judicial liens were not utilized in the 522(f) formula.

                                                             3
Case 16-11089   Doc 175    Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                            Document     Page 4 of 31


          678 Massachusetts Avenue, #600
          Cambridge MA 02139
          Amount of Lien: $39,487.86

          J. Thomas Franklin and Arthur A. Klipfel
          c/o Robert E. Fierman, Esq.
          678 Massachusetts Avenue, #600
          Cambridge MA 02139
          Amount of Lien: $1,093,406.98

          The Granite Group Wholesalers, LLC
          c/o Alan Mark Cohen, Esq.
          550 Worcester Road
          Framingham MA 01702
          Amount of Lien: $8,580.10

          Jackson Lumber & Millwork Co. Inc.
          c/o Wendy R. Olinsky, Esq.
          380 Merrimack Street, Suite 2E
          Methuen MA 01844
          Amount of Lien: $22,920.72

          Art Klipfel and Gwendolen Noyes
          c/o Robert Fierman, Esq.
          678 Massachusetts Avenue, #600
          Cambridge MA 02139
          Amount of Lien: $138,654.23

          National Lumber Company
          c/o Mark Edward Barnett, Esq.
          71 Maple Street
          PO Box 9032
          Mansfield MA 02048
          Amount of Lien: $190,812.46

          Oaktree AKGN, LLC
          c/o Robert Fierman, Esq.
          678 Massachusetts Avenue, #600
          Cambridge MA 02139
          Amount of Lien: $52,172.32

          Webster Bank N.A.
          137 Bank Street
          Waterbury CT 06702
          Attn: President
          Amount of Lien: $16,725,277.72

                                          4
 Case 16-11089       Doc 175     Filed 02/05/19 Entered 02/05/19 09:19:32            Desc Main
                                  Document     Page 5 of 31




       14. The sum of (i) the total of the Judicial Lien, $235,000.00 plus (ii) all other unavoided

consensual liens on the Residence, $2,931,424.90 plus (iii) the amount of the exemption that the

Debtor could claim if there were no liens on the property, $225,000.00 is $3,391,424.90.

       15. This total exceeds (-$1,642,924.90), the value that the interest in the Residence

would have in the absence of any lien 11 U.S.C. 522(f)(2)(A).

       16. Pursuant to 11 U.S.C. §522(f)(2)(A), the Judicial Lien totally impairs the exemption.

The Debtors have claimed an exemption pursuant to 11 U.S.C. 522(b)(3) and Mass. General

Laws c.188 § 1.

       17. The Judicial Lien should be avoided pursuant to 11 U.S.C. 522(f).

       18. The Debtor contends that the Judicial Lien is entirely avoidable.

       19. The Judicial Lien does not relate to a judgment arising out of a mortgage foreclosure.

       20. This Judicial Lien does not secure a debt of the kind specified in 11 USC 523(a)(5).

WHEREFORE, the Debtor prays that this Court enter an order:

       1. Avoiding and discharging the Judicial Lien; and

       2. Granting such other and further relief as is just.


                                             James F. McAuliffe
                                             By his Counsel,


Dated: February 5, 2019                      /s/Gary W. Cruickshank, Esq.
                                             21 Custom House Street, Suite 920
                                             Boston MA 02110
                                             (617)330-1960
                                             (BBO107600)
                                             gwc@cruickshank-law.com




                                                 5
 Case 16-11089       Doc 175     Filed 02/05/19 Entered 02/05/19 09:19:32            Desc Main
                                  Document     Page 6 of 31



                                 CERTIFICATE OF SERVICE
I, Gary W. Cruickshank, hereby certify that on February 5, 2019, I electronically filed with the
Clerk of the Bankruptcy Court, the foregoing Motion and served same in the following manner
upon the interested parties:

Email service: via the Court’s CM/ECF system which sent notification of such filing to the
following:


      Paula R.C. Bachtell paula.bachtell@usdoj.gov
      Joseph H. Baldiga jbaldiga@mirickoconnell.com, bankrupt@mirickoconnell.com
      Mark E. Barnett owholmesjr@aol.com, dsimoes@national-
       lumber.com;kbeattie@national-lumber.com;dmanning@national-lumber.com
      Kenneth A. Cossingham kcossingham@cossinghamlaw.com,
       emathieu@cossinghamlaw.com;jjenkins@cossinghamlaw.com
      Elizabeth Dailey bd@dgandl.com,
       jf@dgandl.com;rjl@dgandl.com;mbd@dgandl.com
      Mark G. DeGiacomo mdegiacomo@murthalaw.com, kbratko@murthalaw.com
      John O. Desmond trustee@jdesmond.com, jdesmond@ecf.epiqsystems.com
      John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
      Jennifer L. Hertz Jennifer.L.Hertz@usdoj.gov
      Jonathan Horne jhorne@murthalaw.com, lmulvehill@murthalaw.com
      Anthony Leone aleone@murthalaw.com, rlawless@murthalaw.com
      Reneau J. Longoria rjl@dgandl.com,
       jf@dgandl.com;bd@dgandl.com;mbd@dgandl.com
      John B O'Donnell odonnellj@dor.state.ma.us
      Thomas S. Vangel tvangel@murthalaw.com

And by regular United States mail, postage prepaid upon the following:

       BMW Financial Services NA, LLC
       c/o Ascension Capital Group
       P.O. Box 201347
       ARLINGTON, TX 76006

       James Curley
       William F. Curley, Jr. Associates
       982A Boston Post Road
       Marlboro, MA 01752

       Craig Jalbert
       Verdolino & Lowey, P.C.
       124 Washington Street
       Foxboro, MA 02035



                                                6
Case 16-11089    Doc 175     Filed 02/05/19 Entered 02/05/19 09:19:32       Desc Main
                              Document     Page 7 of 31


    Murtha Cullina, LLP
    99 High Street
    Boston, MA 02110

    Michael Saperstein
    Paul E. Saperstein Co.
    144 Centre Street
    Holbrook, MA 02343

    Webster Bank N.A.
    137 Bank Street
    Waterbury, CT 06702

    RBS Citizens, N.A.
    1 Citizens Plaza
    Providence RI 02903
    Attn: Ellen Alemany, Chairman, President and CEO


    RBS Citizens, N.A.
    c/o Jack Mikels & Associates
    1 Batterymarch Park
    Suite 309
    Quincy MA 02169

                                             /s/Gary W. Cruickshank, Esq.




                                         7
 Case 16-11089            Doc 175        Filed 02/05/19 Entered 02/05/19 09:19:32    Desc Main
                                          Document     Page 8 of 31


                              UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MASSACHUSETTS


In Re:                               )
JAMES F. MCAULIFFE                   )      Chapter 7
         Debtor                      )      Case No. 16-11089-MSH
------------------------------------

  ORDER ON MOTION OF DEBTOR FOR ORDER AVOIDING JUDICIAL LIEN OF RBS
                           CITIZENS, N.A.

         The Debtor has moved to avoid the following judicial lien pursuant to 11 U.S.C. § 522

(f);

         A Writ of Attachment in favor of RBS Citizens, N.A., against the Debtor, issued by the

Suffolk Superior Court, and recorded with the Middlesex County Registry of Deeds, on May 19,

2011, Book 56875, Pages 462-463 (hereinafter the “Judicial Lien”).

         It is hereby ORDERED, ADJUDGED and DECLARED that the Motion of Debtor to

Avoid Judicial Lien is ALLOWED and that the above stated Judicial Lien is avoided in full

pursuant to 11 U.S.C. § 522 (f).


Dated: ______________                                    ______________________________
                                                         Melvin S. Hoffman, Bankruptcy Judge




                                                     8
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                           Document     Page 9 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 10 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 11 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 12 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 13 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 14 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 15 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 16 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 17 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 18 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 19 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 20 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 21 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 22 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 23 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 24 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 25 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 26 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 27 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 28 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 29 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 30 of 31
Case 16-11089   Doc 175   Filed 02/05/19 Entered 02/05/19 09:19:32   Desc Main
                          Document      Page 31 of 31
